Case 6:19-cv-00058-SEH Document 110 Filed 04/21/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
VS.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

Defendant.

 

 

On March 5, 2021, the Court issued its Order! requiring counsel to file
exhibits in accordance with certain requirements for the Federal Rule of Evidence
104(a)-(c) hearing now set for June 3, 2021.

On March 12, 2021, Defendant Mountain West Farm Bureau Mutual

Insurance Company filed its Notice of Exhibits to be Used at Hearing.’ Plaintiff

 

' Doc. 101.
2 See Docs. 107 and 109.

3 Doc. 105.
Case 6:19-cv-00058-SEH Document 110 Filed 04/21/21 Page 2 of 4

also filed a Notice of Exhibits for Hearing’ on March 12, 2021. Defendant
identified five exhibits filed in the electronic record.” Plaintiff designated no
exhibits for use at the hearing, but did identify eight documents, which “[t]he
substantive opinions at trial will be supported by those documents on file
(Document 28-1 through 28-8).”®

ORDERED:

‘1. | This Order supercedes and replaces the Court’s March 5, 2021,
Order’ regarding exhibits and deposition transcripts for the Federal Rule of
Evidence 104(a)-(c) hearing now set for June 3, 2021.8

2. | Acomplete transcript of each deposition, any portion of which is to
be offered as evidence at the June 3, 2021, hearing shall be conventionally filed
with the clerk and provided to Chambers on or before May 7, 2021.

3. Counsel shall meet and confer to create and compile a single loose-
leaf exhibit binder, reproduced in quadruplicate, adhering to the following

requirements:

 

* Doc. 106.

5 See Docs. 105-1, 105-2, 105-3, 105-4, and 105-5.
® Doc. 106 at 1.

7 Doc. 101.

8 See Docs. 107 and 109.
Case 6:19-cv-00058-SEH Document 110 Filed 04/21/21 Page 3 of 4

a. Each loose-leaf binder shall contain each exhibit that either
party intends to offer at the June 3, 2021, hearing.

b. Each exhibit shall bear an exhibit sticker and extended tab
showing the number of the exhibit.

é. Each exhibit document shall be paginated, including any
attachments. Plaintiff's exhibit numbers shall be numbered 1
up to 500. Defendant’s exhibit numbers shall be numbered 501
and up. All exhibits shall be numbered in chronological
sequence. Exhibits from depositions to be offered at the
hearing shall be labeled with the appropriate hearing
exhibit number only.

d. Each party shall create a list of the exhibits it intends to offer,
which shall comply with the requirements contained in L.R.
16.4(e), to be included as the first documents of the binder.

e. Exhibits must be presented in portrait orientation printed on
one side only.

On or before May 7, 2021, counsel shall:

a. Conventionally file one binder containing all exhibits and

exhibit lists with the Clerk of Court.

-3-
Case 6:19-cv-00058-SEH Document 110 Filed 04/21/21 Page 4 of 4

b. — Mail one binder containing all exhibits and exhibit lists to
Chambers, 901 Front Street, Suite 3100A, Helena, Montana,
59626.

C. Ensure three separate binders containing all exhibits are
available for use by each party and the witness at the hearing.

d. _—‘ File an electronic copy of all exhibits and exhibit lists described
in paragraph 3(d).

5. The parties are expected to use the Court’s available evidence
presentation technology for exhibit display.

st
DATED this 3, day of April, 2021.

SAM E. HADDON
United States District Judge
